219 F.2d 444
Barney PELLER, Plaintiff-Appellant,v.INTERNATIONAL BOXING CLUB, Inc., et al., Defendants-Appellees.
No. 11217.
United States Court of Appeals, Seventh Circuit.
February 16, 1955.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division; Win G. Knoch, Judge.
Seymour F. Simon, Sheldon O. Collen, Chicago, Ill., for appellant.
Elmer M. Leesman, Charles H. Watson, Chicago, Ill., for appellees.
Before FINNEGAN and SCHNACKENBERG, Circuit Judges, and PLATT, District Judge.
FINNEGAN, Circuit Judge.


1
Consistent with United States v. International Boxing Club of New York, Inc., 75 S.Ct. 259, we reverse the judgment, appealed here, entered below April 23, 1954. This cause is remanded to the District Court with directions to vacate its aforesaid order in which appellant's complaint, bottomed on the Clayton Act, 15 U.S.C.A. §§ 15, 26 and the Sherman Act, 15 U.S.C.A. §§ 1, 2, was dismissed; to overrule defendants' motions resting on jurisdictional grounds and alleged failure of the complaint to state a cause of action.


2
Reversed and remanded with directions.